Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 02/14/22 was filed after the mailing date of the Notice of Allowance on 02/07/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1, 7, 13 and 16, the prior art of record, specifically CN102291222 (see IDS) teaches a method that involves dividing multicarrier system 
Rahman et al (US 20170302353) teaches a method for a channel state information (CSI) feedback. The method comprises receiving CSI feedback configuration information for the CSI feedback including a spatial channel information indicator based on a linear combination (LC) codebook, wherein the spatial channel information comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix; deriving the spatial channel information indicator using the LC codebook that indicates a weighted linear combination of a plurality of basis vectors or a plurality of basis matrices as a representation of at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix; and transmitting over an uplink channel, the CSI feedback including the spatial channel information indicator.
Ko et al (US 9312937) teaches measuring a downlink channel from a downlink signal received from a base station. Two pre-coding matrix indicators (PMIs) of the downlink channel are determined based on the measurement of the downlink channel and are transmitted to the base station, for respectively indicating two pre-coding 
SAMSUNG1: "Summary of CS! enhancement for MU-MIMO support",
3GPP DRAFT; R1-1813002, 3RD GENERATION PARTNERSHIP
PROJECT (SGPP), MOBILE COMPETENCE CENTRE; 650,
ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX;
FRANCE, vol. RAN WGt 16 November 2018 (2018-11-16), pages
1-9, XP051494308(see IDS). SAMSUNG1: teaches a precoding vector indicating method (see the methods of D1, section 2.1: “Type il rank 1-2 overhead reduction”, and, in particular, the Alt 1.1 "DFT-based compression" method disclosed in D1, pages 3-4, for UEs to report Type Il PHM}, comprising: * generating first indication information, wherein the first indication information is used to indicate one or more frequency domain vectors and one or more weighting coefficients (the claimed "first indication information” directly corresponds the Type if CSI/PMI/ feedback discussed in SAMSUNG1:, section 2.1: "proposals for reducing feedback overhead via a compression scheme
applied on Rel 15 Type It PMI parameters". Based on equation (1) in section
2.1, and the definition of the matrices W,;, W2 and W, therein, it is directly and
unambiguously derivable that the claimed “one or more weighting coefficients”
directly corresponds to the derived PMI in respect of matrix W.: "The W, matrix
consists of all the required linear combination coefficients (amplitude and co-
Phasing)", whereas the claimed "one or more frequency domain vectors"
directly corresponds to the derived PMI in respect of matrix W,: "The W, matrix

domain"), * the one or more frequency domain vectors comprise a frequency domain
vector reported for each of Fi frequency domain unit groups (the claimed
"Frequency domain unit groups" directly correspond to the M (or M, }"FD-
compression units” {f,imlm-o' disclosed in section "Frequency-domain (FD)
compression” of the "Alt 1.1 DF T-based compression” table in SAMSUNG1, and the
claimed parameter Fi directly corresponds to the parameter M (or Mi} disclosed
therein),
HUAWEI ET AL: "Discussion on CSI enhancement", 3GPP DRAFT; R1-1812242, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WGi, no. Spokane, USA; 20181112 - 20181116 11 November 2018 (2018-11-11), XP051554124(see IDS), HUAWEI ET AL: teaches in section 2.4 (see, in particular, the
S-F compression scheme disclosed in figure 2, wherein the claimed parameter
R directly corresponds to the parameter NSB disclosed therein).

SAMSUNG2: “CSI enhancement for MU-MIMO", 3GPP DRAFT; R1-1813001 CSI ENHANCEMENT FOR MU-MIMO, SRD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Spokane, USA; 20181112 - 20181116 11 November 2018 (2018-11-11), XP051554980 (see IDS). SAMSUNG: teaches in section 2 (see, in particular, SAMSUNG2, figure 2, wherein the claimed parameter R directly corresponds to the parameter M disclosed therein).

ERICSSON: “On CSI enhancements for MU-MIMO support", 3GPP DRAFT; R1-1813270 ON CS! ENHANCEMENTS FOR MU-MIMO SUPPORT, 3RD GENERATION PARTNERSHIP PROJECT (83GPP}, MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Spokane, USA; 20181112 - 20181116 11 November 2018 (2018-11-11), XP051 555286 (See IDS). ERICSSON teaches in section 4, wherein the claimed parameter R directly corresponds to the ratio NPPB/SPMI disclosed in Proposal 5.
However, none of the prior arts cited alone or in combination provides the motivation to teach a precoding vector indicating method, comprising: generating first indication information, wherein the first indication information is used to indicate one or more frequency domain vectors and one or more weighting coefficients, wherein the one or more frequency domain vectors comprise a frequency domain vector reported for each of R frequency domain unit groups, wherein the one or more weighting coefficients comprise a weighting coefficient reported for each of the R frequency domain unit groups, wherein a frequency domain vector and a weighting coefficient that are reported for an rth frequency domain unit group in the R frequency domain unit groups are used to construct a precoding vector corresponding to one or more frequency domain units in the rth frequency domain unit group, wherein each of the R frequency domain unit groups comprises one or more frequency domain units, wherein 1 < r < R, R > 2, and wherein both r and R are integers; and sending the first indication information as recited in claim 1 and similarly in claims 7, 13 and 16.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.